Citation Nr: 0948875	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  05-02 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a rectal disorder, 
to include hemorrhoids.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from March 1961 to 
February 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  Jurisdiction of the Veteran's 
claims file was subsequently transferred to the RO in Waco, 
Texas.  

In connection with this appeal, the Veteran testified at a 
personal hearing before the undersigned Acting Veterans Law 
Judge in March 2008; a transcript of that hearing is 
associated with the claims file.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

Both at his March 2008 Board hearing, as well as in other 
documents of record, the Veteran contends that, during his 
military service, he was treated for headaches and rectal 
bleeding.  He states that he has continued to experience 
headaches and rectal disorders, to include hemorrhoids, since 
his service discharge and, therefore, service connection for 
such disabilities is warranted.  

The Board finds that a remand is necessary in order to obtain 
outstanding private and VA treatment records.  In this 
regard, the Board notes that, at his March 2008 hearing, the 
Veteran indicated that he had been treated in the past for 
both claimed disorders by Dr. Jack Burges, a Dr. Todd, and a 
Dr. Kepkard.  The Veteran testified that Dr. Burges, located 
in Carrollton, Georgia, had treated him immediately following 
his service discharge and prior to his move to Texas in 1977.  
Thereafter, Dr. Todd and Dr. Kepkard treated him from 
approximately 1976 through 1998, at which time he began 
receiving treatment from the VA.  The only private treatment 
records contained in the claims file are some records dated 
in 2003 from Dr. Cathcart.  While the Veteran indicated at 
his April 2007 conference with a Decision Review Officer that 
records from the 1970's and 1980's from Dr. Cathcart and from 
"his other private doctor" had been destroyed, it is 
unclear which physician besides Dr. Cathcart he was 
referencing.  Accordingly, a remand is required for purposes 
of attempting to obtain all of the identified private 
treatment records.  

Further, at his March 2008 Board hearing, the Veteran 
testified that he last sought treatment through the VA the 
previous month, i.e., approximately February 2008.  The most 
recent VA treatment records contained in the claims file are 
dated in June 2007.  Therefore, a remand is required in order 
to obtain any outstanding treatment records from the VA 
Medical Center in Houston, Texas, and the VA Outpatient 
Clinic in Lufkin, Texas.  

Besides the need to obtain missing treatment records, a 
remand also is required for purposes of conducting additional 
VA examinations in order to determine the current nature and 
etiology of the Veteran's headache and rectal 
disorder/hemorrhoid condition given the conflicting medical 
opinions of record.  As to the headache condition, Dr. 
Cathcart, after reviewing the Veteran's service treatment 
records, opined in an October 2003 statement that the 
Veteran's current headaches are as least as likely as not 
related to the headaches that were treated in service.  An 
April 2007 VA examiner contrarily indicated that the 
headaches described by the Veteran both during and after his 
military service had features consistent with classic 
migraines as opposed to tension headaches, but that there was 
no "documented" link between the Veteran's headaches and 
his military service.  

The very purpose of requesting the opinion from the VA 
examiner, however, was to obtain an opinion concerning the 
etiology of the current headache condition, including whether 
it is related to an event, injury, or disease in service.  A 
Veteran may still establish service connection for a 
condition not diagnosed during service.  While the absence of 
in-service treatment for a claimed condition or reported 
symptoms may be a factor considered by a clinician who is 
providing a requested medical opinion, the absence of records 
alone is not in and of itself fatal to a claim as was 
apparently felt by the VA clinician here.  Accordingly, the 
Board finds that the opinion provided by the VA examiner was 
inadequate for rating purposes.  Furthermore, it is noted 
that the examiner also specifically indicated that the 
absence of post-service treatment records was taken into 
consideration in providing the opinion.  Because VA did not 
satisfy its duty to assist in attempting to obtain these 
records prior to the examination being conducted, this defect 
also renders the examination report inadequate in this case.  
On remand, given that Dr. Cathcart is a medical doctor, the 
new examination will need to be conducted by a medical doctor 
for purposes of providing a fully adequate medical opinion to 
resolve the conflicting medical opinions of record concerning 
the etiology of the headache condition  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997) (if service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology).  

Regarding the Veteran's claimed rectal disorder, Dr. 
Cathcart, after reviewing the Veteran's service treatment 
records, opined in an October 2003 statement that the 
Veteran's current rectal condition is as least as likely as 
not related to the rectal condition that was treated in 
service in October 1962 and April 1963.  In April 2007, a VA 
rectum and anus examination was conducted.  The examination 
report that was prepared with respect to this examination was 
so deficient that it was returned to the examiner by the RO 
for correction.  In an October 2007 statement, the VA 
clinician indicated that the Veteran was treated only for an 
anal fissure in service, with no mention made of hemorrhoids.  
Given that no anal fissures were found on current 
examination, but rather only internal hemorrhoids, the 
examiner indicated that it is less likely than not that the 
current hemorrhoids are related to the anal fissure diagnosed 
in service.  

As discussed above, while the absence of documented in-
service treatment for hemorrhoids is certainly a factor for 
consideration, the examiner failed to address whether there 
is a current rectal disorder, as opposed to only hemorrhoids, 
that is related to an event, injury, or disease in service, 
or whether the diagnosed hemorrhoids are medically related to 
an event, injury, or disease in service, and not just focus 
on the absence of treatment records.  Accordingly, a remand 
is required for a new examination to be conducted with an 
opinion provided.  On remand, given that Dr. Cathcart is a 
medical doctor, the examination will need to be conducted by 
a medical doctor for purposes of providing a fully adequate 
medical opinion to resolve the conflicting medical opinions 
of record.  See Savage, 10 Vet. App. at 495-98 (if service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology).  

Accordingly, this case is REMANDED for the following actions:

1.  All records of treatment received by 
the Veteran at the Houston VA Medical 
Center and the Lufkin VA Outpatient Clinic 
from June 2007 to the present should be 
obtained and associated with the claims 
file.  

2.  The Veteran should be requested to 
provide an Authorization and Consent to 
Release Information to VA Form (VA Form 
21-4142) for purposes of enabling VA to 
request copies of any private treatment he 
has received for the conditions on appeal, 
to include from Dr. Jack Burges, Dr. Todd, 
and Dr. Kepkard.  Thereafter, any 
treatment records not previously obtained 
from these private physicians, as well as 
from any other individuals or locations 
identified by the Veteran in his response, 
should be obtained and associated with the 
claims file.  

3.  Following the completion of the above 
record development, the Veteran should be 
scheduled for a VA examination conducted 
by a neurologist in order to determine the 
nature and etiology of his current 
headaches.  The claims file must be made 
available to the examiner for review.  Any 
evaluations, studies, and tests deemed 
necessary by the examiner, if any, should 
be conducted.  

Besides diagnosing the type of headaches 
the Veteran has, the examiner is requested 
to offer an opinion as to whether it is at 
least as likely as not (i.e., at least a 
50 percent probability or more) that any 
current headache condition is related to 
an event, injury, or disease in service, 
to include the report by the Veteran of 
experiencing headache symptoms dating from 
service to the present.  All opinions 
expressed should be accompanied by a 
supporting rationale that also addresses 
and considers the opinion of Dr. Cathcart.  

4.  Additionally, the Veteran should be 
scheduled for a VA examination conducted 
by a proctologist in order to determine 
the nature and etiology of his current 
rectal disorder/hemorrhoid condition.  The 
claims file must be made available to the 
examiner for review.  Any evaluations, 
studies, and tests deemed necessary by the 
examiner, if any, should be conducted.  

Besides diagnosing the type of rectal 
disorder the Veteran has, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50 percent probability 
or more) that any current rectal 
disorder/hemorrhoid condition is related 
to an event, injury, or disease in 
service, to include the report by the 
Veteran of experiencing rectal symptoms 
dating from service to the present.  All 
opinions expressed should be accompanied 
by a supporting rationale that also 
addresses and considers the opinion of 
Dr. Cathcart.  

5.  Following the completion of the above, 
the Veteran's claims should be 
readjudicated.  If either or both of the 
claims remain denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

A Veteran has the right to submit additional evidence and 
argument on a matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


